DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 15 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Moy et al. (US 2019/0393295 A1).
 	As to claim 1, Moy et al. teaches a display device ([0038]: display) comprising: 	a substrate including a display area ([0006];[0038]: display pixels formed on a substrate;[0045]: Pixels 22 form an active area AA) and a peripheral area outside the display area ([0045]: inactive area IA), the display area including a first display area and a second display area ([0045]: Pixels 22 form an active area AA; see Fig. 3 below);
 

    PNG
    media_image1.png
    691
    829
    media_image1.png
    Greyscale
  	a first fan-out portion in a portion of the peripheral area outside the first display area (see a first fan-out portion in Fig. 5 above); 	a second fan-out portion outside the first fan-out portion (see a second fan-out portion in Fig. 5 above); 	a first power supply line (92 in Fig. 5;[0065]) in the peripheral area corresponding to one side of the display area and overlapping at least a portion of the first fan-out portion (see first power supply line 92 in Fig. 5 above); and a second power supply line (94 in Fig. 5;[0065]) in the peripheral area outside the display area and overlapping at least a portion of the second fan-out portion (see second power supply line 94 in Fig. 5 above). 	As to claim 2, Moy et al. teaches the display device of claim 1, further comprising a driving circuit (18 in Fig. 5) between the first fan-out portion (see first fan-out portion overlapped by line 92 in Fig. 5 above) and the second fan-out portion (see second fan-out portion overlapped by line 94 in Fig. 5 above) corresponding to the first display area (see Fig. 5 above), and between the second display area (see Fig. 5 above) and the second fan-out portion (see second fan-out portion overlapped by line 94 in Fig. 5 above) corresponding to the second display area (see Fig. 5 above).
	As to claim 15, Moy et al. teaches the display device of claim 1, wherein the display area includes a round-type corner portion ([0006]: rounded corner;[0066]: rounded corner of the active area of the display).

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2018/0337226 A1). 
 	As to claim 16, Liu et al. teaches a display device ([0002]: display)  comprising: 	a substrate including a display area ([0027]: substrate includes display 110) and a peripheral area outside the display area (120 in Fig. 1), the display area including a first display area and a second display area (see Fig. 1 below, first display area and second display area),

    PNG
    media_image2.png
    358
    658
    media_image2.png
    Greyscale

                                                                                       
    PNG
    media_image3.png
    19
    57
    media_image3.png
    Greyscale

 	a first fan-out portion (310 in Fig. 1) in the peripheral area outside the first display area (see first display area in Fig. 1) and including a first fan-out line and a second fan-out line ([0058]: data fan-out lines 200 include multiple first data fan-out lines and multiple second data fan-out lines);
 	a second fan-out portion (320 in Fig. 1) outside the first fan-out portion (310 in Fig. 1) and including a third fan-out line and a fourth fan-out line ([0058]: data fan-out lines 200 include multiple first data fan-out lines and multiple second data fan-out lines); 
	a first power supply line (310 in Fig. 1) overlapping at least a portion of the first fan-out line and arranged over the first fan-out line (see Fig. 1, power supply line 310 overlapping at least a portion of the data fan-out lines 200 which includes multiple first data fan-out lines and multiple second data fan-out lines;[0058]);
        	a second power supply line (320 in Fig. 1) overlapping at least a portion of the third fan-out line and arranged over the third fan-out line (see Fig. 1, power supply line 320 overlapping at least a portion of the data fan-out lines 200 which includes multiple first data fan-out lines and multiple second data fan-out lines;[0058]). 

 	As to claim 20, Liu et al. teaches the display device of claim 16, wherein the first fan-out line 

(201 in Fig. 6b) and a second fan-out line (202 in Fig. 6b) are respectively on different layers over the 

substrate (100 in Fig. 6b), and the third fan-out line and the fourth fan-out line respectively on different 

layers over the substrate (201, 202 in Figs. 6a-6b;[0059];[0062]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 2019/0393295 A1) in view of Kim et al. (US 2018/0075810 A1).  

    PNG
    media_image1.png
    691
    829
    media_image1.png
    Greyscale

 	As to claim 3, Moy et al.teaches the display device of claim 2, wherein the driving circuit includes a first sub-driving circuit and a second sub-driving circuit ([0048]: Gate driver circuitry 18 include integrated circuits) each between the first fan-out portion (see first fan-out portion overlapped by line 92 in Fig. 5 above) and the second fan-out portion (see second fan-out portion overlapped by line 94 in Fig. 5 above) and corresponding to the first display area (see Fig. 5 above), but does not explicitly disclose the first sub-driving circuit and the second sub-driving circuit are spaced apart from each other by a first distance.  	However, Kim et al. teaches the first sub-driving circuit (SST21 in Fig. 5) and the second sub-driving circuit (SST22 in Fig. 5) are spaced apart from each other by a first distance (P2b in Fig. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Moy et al. such that the first sub-driving circuit and the second sub-driving circuit are spaced apart from each other by a first distance as taught by Kim et al. in order to efficiently use the peripheral area.
 	As to claim 4, Moy et al. teaches the display device as discussed above, wherein the driving 

circuit includes a third sub-driving circuit and a fourth sub-driving circuit ([0048]: Gate driver circuitry 18 

include integrated circuits) each between the second display area and the second fan-out portion (see 

second display area and the second fan-out portion overlapped by line 94 in Fig. 5 above) and 

corresponding to the second display area (see Fig. 5 above), but does not explicitly disclose the third 

sub-driving circuit and the fourth sub-driving circuit are spaced apart from each other by a second 

distance less than the first distance.
 	However, Kim et al. teaches the third sub-driving circuit (SST23 in Fig. 5) and the fourth sub-

driving circuit (SST24 in Fig. 5) are spaced apart from each other by a second distance (P2a in Fig. 5) less 

than the first distance (P2b in Fig. 5;[0222]: the gap P2b between SST21 and SST22 may be set to be 

larger than the gap P2a between the pair of the second scan stage circuits SST23 and SST24).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Moy et al. such that the third sub-driving circuit and the fourth sub-driving circuit are spaced apart from each other by a second distance less than the first distance as taught by Kim et al. in order to efficiently use the peripheral area.

Claim(s) 5-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 2019/0393295 A1) in view of Kim et al. (US 2018/0075810 A1) and further in view of Liu et al. (US 2018/0337226 A1). 
 	As to claim 5, Moy et al. in view of Kim et al. teaches the display device of claim 4, but does not explicitly disclose wherein the first fan-out portion includes a first fan-out line and a second fan-out line respectively on different layers over the substrate, and the first fan-out line and the second fan-out line are alternately arranged.
 	However, Liu et al. teaches wherein the first fan-out portion includes a first fan-out line (201 in Fig. 6b) and a second fan-out line (202 in Fig. 6b) respectively on different layers over the substrate (100 in Fig. 6b), and the first fan-out line (201 in Fig. 6b)  and the second fan-out line are alternately arranged ([Fig. 6b;[0059]: alternately arranged). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moy et al. in view of Kim et al. such that the first fan-out portion includes a first fan-out line and a second fan-out line respectively on different layers over the substrate, and the first fan-out line and the second fan-out line are alternately arranged as taught by Liu et al. in order to improve reliability of the display. 
	 	As to claim 6, Moy et al. in view of Kim et al. teaches the display device as discussed above, but 

does not explicitly disclose wherein the second fan-out portion includes a third fan-out line and a fourth 

fan-out line respectively on different layers over the substrate, and the third fan-out line and the fourth 

fan-out line are alternately arranged.
 	 However, Liu et al. teaches wherein the second fan-out portion includes a third fan-out line and 

a fourth fan-out line respectively on different layers over the substrate (201, 202 in Figs. 6a-6b;[0059]; 

[0062]), and the third fan-out line and the fourth fan-out line are alternately arranged ([Fig. 6b;[0059]: 

alternately arranged). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moy et al. in view of Kim et al. such that the second fan-out portion includes a third fan-out line and a fourth fan-out line respectively on different layers over the substrate, and the third fan-out line and the fourth fan-out line are alternately arranged as taught by Liu et al. in order to improve reliability of the display.

 	As to claim 8, Moy et al. in view of Kim et al. and Liu et al. teaches the display device of claim 6, further comprising a plurality of pixels in the display area (Moy et al., [0038]: pixels), wherein the first power supply line is configured to provide a first power voltage to the plurality of pixels (Moy et al., [0079]: vertical and horizontal distribution paths such as vertical distribution paths 110 and horizontal distribution paths 112 use to electrically connect ELVDD distribution path 92 to each pixel in the display).

 	As to claim 9, Moy et al. in view of Kim et al. and Liu et al. teaches the display device of claim 8, wherein the second power supply line is configured to provide a second power voltage to the plurality of pixels (Moy et al., [0053-0054]: signal path arrangements may be used to provide power supply signals  ELVSS to pixels 22).
 	As to claim 10, Moy et al. in view of Kim et al. teaches the display device as discussed above, further comprising a plurality of first data lines in the first display area and extending in a first direction (Moy et al., [0049]: data lines runs vertically), but does not explicitly disclose wherein the first fan-out line and the second fan-out line are connected to the plurality of first data lines and are configured to provide a data signal to the plurality of pixels.
 	However, Liu et al. teaches wherein the first fan-out line and the second fan-out line are connected to the plurality of first data lines and are configured to provide a data signal to the plurality of pixels ([0070]: lines 201 and 202 electrically connected to the data lines;[0072-0073]: provide data signal to pixels).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moy et al. in view of Kim et al. such that the first fan-out line and the second fan-out line are connected to the plurality of first data lines and are configured to provide a data signal to the plurality of pixels as taught by Liu et al. in order to improve reliability of the display.
 	As to claim 11, Moy et al. in view of Kim et al.  teaches the display device of claim 10, further comprising a plurality of second data lines in the second display area and extending in the first direction (Moy et al., [0049]: data lines runs vertically), but does not explicitly disclose wherein the third fan-out line and the fourth fan-out line are connected to the plurality of second data lines and are configured to provide a data signal to the plurality of pixels.
 	However, Liu et al. teaches wherein the third fan-out line and the fourth fan-out line are connected to the plurality of second data lines and are configured to provide a data signal to the plurality of pixels ([0070]: lines 201 and 202 electrically connected to the data lines;[0072-0073]: provide data signal to pixels).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moy et al. in view of Kim et al. such that the third fan-out line and the fourth fan-out line are connected to the plurality of second data lines and are configured to provide a data signal to the plurality of pixels as taught by Liu et al. in order to improve reliability of the display.
As to claim 12, Moy et al. in view of Kim et al. and Liu et al. teaches the display device of claim 10, further comprising a plurality of scan lines in the display area and extending in a second direction intersecting the first direction (Moy et al., [0049-0050]: scan lines runs horizontally through display), wherein the driving circuit is configured to transfer a scan signal to each pixel through the plurality of scan lines (Moy et al., [0048];[0050]: Gate driver circuitry 18 may assert gate line signals on the gate lines).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 2019/0393295 A1) in view of Kim et al. (US 2018/0075810 A1) in view of Liu et al. (US 2018/0337226 A1) and further in view of Lee et al. (US 2017/0338295 A1). 
 	As to claim 7, Moy et al. in view of Kim et al. and Liu et al. teaches the display device of claim 6, but does not explicitly disclose wherein the third fan-out line passes between the third sub-driving circuit and the fourth sub-driving circuit. 	However, Lee et al. teaches wherein the third fan-out line (DR1 in Fig. 2) passes between the third sub-driving circuit and the fourth sub-driving circuit (Fig. 2 shows third fan-out line DR1 passes between the third and fourth sub-driving circuit (adjacent stages of 112);[0054]:plurality of stages 112).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moy et al. in view of Kim et al. and Liu et al. such that the third fan-out line passes between the third sub-driving circuit and the fourth sub-driving circuit as taught by Lee et al. in order to increase or maximize space utilization.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 2019/0393295 A1) in view of Kim et al. (US 2018/0075810 A1) in view of Liu et al. (US 2018/0337226 A1) and further in view of Lee (US 2020/0111988 A1). 
 	As to claim 13, Moy et al. in view of Kim et al. and Liu et al. teaches the display device of claim 5, further comprising a thin film transistor including a semiconductor layer (Moy et al., 70 in Fig. 4), a gate electrode (Moy et al., 76 in Fig. 4), a source electrode (Moy et al., 72 in Fig. 4), and a drain electrode (Moy et al., 72 in Fig. 4), the gate electrode being insulated from the semiconductor layer (Moy et al., [0059]: Gate insulator 78 may be interposed between gate 76 and semiconductor layer 70), and the source electrode and the drain electrode being insulated from the gate electrode (Moy et al.,[0059]: Dielectric layer 80 may be formed between gate 76 and source-drain terminals 72), and 
the first power supply line (Moy et al., [0086]: metal layer used to form ELVDD path 92) includes same material as that of the source electrode (Moy et al., [0060]: source-drain terminals 72 formed from metal), but does not explicitly disclose wherein the first fan-out line includes same material as that of the gate electrode.
 	However, Lee et al. teaches wherein the first fan-out line includes same material as that of the gate electrode ([0059];[0078-0079]: same material, e.g. molybdenum).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moy et al. in view of Kim et al. and Liu et al. such that the first fan-out line includes same material as that of the gate electrode as taught by Lee et al. in order to prevent operational defects.
 	
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 2019/0393295 A1) in view of Kim et al. (US 2018/0075810 A1) in view of Liu et al. (US 2018/0337226 A1) in view of Lee (US 2020/0111988 A1) and further in view of Du et al. (US 2015/0009438 A1).
 	As to claim 14, Moy et al. in view of Kim et al., Liu et al. and Lee teaches the display device of claim 13, but does not explicitly disclose further comprising a storage capacitor including a bottom electrode and a top electrode on the bottom electrode,	wherein the first fan-out line includes a same material as that of the bottom electrode or the top electrode. 	However, Du et al. teaches further comprising a storage capacitor (Cx in Fig. 5) including a bottom electrode (101 in Fig. 5) and a top electrode (106 in Fig. 5) on the bottom electrode (101 in Fig. 5), wherein the first fan-out line includes a same material as that of the bottom electrode or the top electrode ([0044-0045]:  fanout line is configured with conducting film 106). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moy et al. in view of Kim et al., Liu et al. and Lee with  
a storage capacitor including a bottom electrode and a top electrode on the bottom electrode, the first fan-out line includes a same material as that of the bottom electrode or the top electrode as taught by Du et al. in order to provide good conducting effect and small signal delay.
  	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0337226 A1) in view of Moy et al. (US 2019/0393295 A1).
 	As to claim 17, Liu et al. teaches the display device of claim 16, but does not explicitly disclose further comprising a driving circuit between the first fan-out portion and the second fan-out portion so as to correspond to the first display area, and between second display area and the second fan-out portion corresponding to the second display area. 	However, Moy et al. teaches a driving circuit (18 in Fig. 5) between the first fan-out portion (see first fan-out portion overlapped by line 92 in Fig. 5 below) and the second fan-out portion (see second fan-out portion overlapped by line 94 in Fig. 5 below) so as to correspond to the first display area (see Fig. 5 below), and between the second display area and the second fan-out portion (see second fan-out portion overlapped by line 94 in Fig. 5 below) corresponding to the second display area (see Fig. 5 below).

    PNG
    media_image1.png
    691
    829
    media_image1.png
    Greyscale


 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu et al. with a driving circuit between the first fan-out portion and the second fan-out portion so as to correspond to the first display area, and between second display area and the second fan-out portion corresponding to the second display area
as taught by Moy et al. in order to provide improved ways to distribute signals.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0337226 A1) in view of Moy et al. (US 2019/0393295 A1) and further in view of Kim et al. (US 2018/0075810 A1).  
	As to claim 18, Liu et al. teaches the display device as discussed above, but does not explicitly disclose wherein the driving circuit includes a first sub-driving circuit and a second sub-driving circuit each between the first fan-out portion and the second fan-out portion and corresponding to the first display area.
 	However, Moy et al. teaches wherein the driving circuit includes a first sub-driving circuit and a second sub-driving circuit ([0048]: Gate driver circuitry 18 include integrated circuits) each between the first fan-out portion (see first fan-out portion overlapped by line 92 in Fig. 5 above) and the second fan-out portion (see second fan-out portion overlapped by line 94 in Fig. 5 above) and corresponding to the first display area (see Fig. 5 above).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu et al. such that the driving circuit includes a first sub-driving circuit and a second sub-driving circuit each between the first fan-out portion and the second fan-out portion and corresponding to the first display area as taught by Moy et al. in order to provide improved ways to distribute signals. 	Liu et al. in view of Moy et al. teaches the device as discussed above, but does not explicitly disclose the first sub-driving circuit and the second sub-driving circuit are spaced apart from each other by a first distance. 	However, Kim et al. teaches the first sub-driving circuit (SST21 in Fig. 5) and the second sub-driving circuit (SST22 in Fig. 5) are spaced apart from each other by a first distance (P2b in Fig. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Liu et al. in view of Moy et al. such that the first sub-driving circuit and the second sub-driving circuit are spaced apart from each other by a first distance as taught by Kim et al. in order to provide a display device that has improved uniformity.

 	As to claim 19, Liu et al. teaches the display device as discussed above, but does not explicitly disclose wherein the driving circuit includes a third sub-driving circuit and a fourth sub-driving circuit each between the second display area and the second fan-out portion and corresponding to the second display area.
 	However, Moy et al. teaches wherein the driving circuit includes a third sub-driving circuit and a 

fourth sub-driving circuit ([0048]: Gate driver circuitry 18 include integrated circuits) each between the 

second display area (see Fig. 5 above) and the second fan-out portion (see second display area and the 

second fan-out portion overlapped by line 94 in Fig. 5 above) and corresponding to the second display 

area (see Fig. 5 above).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Liu et al. such that the driving circuit includes a third sub-driving circuit and a fourth sub-driving circuit each between the second display area and the second fan-out portion and corresponding to the second display area as taught by Moy et al. in order to provide improved ways to distribute signals.
 	Liu et al. in view of Moy et al. teaches the device as discussed above, but does not explicitly disclose the third sub-driving circuit and the fourth sub-driving circuit are spaced apart from each other by a second distance less than the first distance.
 	However, Kim et al. teaches the third sub-driving circuit (SST23 in Fig. 5) and the fourth sub-driving circuit (SST24 in Fig. 5) are spaced apart from each other by a second distance (P2a in Fig. 5) less than the first distance (P2b in Fig. 5;[0222]: the gap P2b between SST21 and SST22 set to be larger than the gap P2a between SST23 and SST24).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Liu et al. in view of Moy et al. such that the third sub-driving circuit and the fourth sub-driving circuit are spaced apart from each other by a second distance less than the first distance as taught by Kim et al. in order to provide a display device that has improved uniformity.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624